Order unanimously affirmed, with costs. Memorandum: Neither party appeals from the award for the property, but defendant appeals from Special Term’s denial of an additional allowance to it. The court deemed the award for the property to be liberal, bui. confirmed it under the principle of Matter of Huie (2 N Y 2d 168). It appears that the city negotiated with defendant in good faith. Under the circumstances we find no reason to disturb the discretionary determination of Special Term (Condemnation Law, § 16, subd. 2; Matter of County of Westchester v. Baruch 247 N. Y. 398, 401). (Appeal from order of Onondaga Special Term in condemnation proceeding.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.